BURGESS, Justice,
dissenting.
I respectfully dissent from the majority’s disposition of points of error numbers six and seven. While Miller v. State, 667 S.W.2d 773 (Tex.Crim.App.1984) and Purkey v. State, 656 S.W.2d 519 (Tex.App.—Beaumont 1983, pet. ref'd) are similar cases, there is a vital difference between them and this case. In the instant case, the issue of identity was contested. Appellant cross-examined the undercover officer on the issue of misidentification or confusion of identities. Further, appellant produced direct testimony from a witness that the undercover officer had, on a previous occasion, mistaken the witness for appellant. I find nowhere in the record where the undercover officer made an in-court identification of appellant as the individual who delivered the controlled substance. It is true that the officer and other witnesses continually referred to the individual who delivered the substance by the use of appellant’s name. This, in this circumstance, is insufficient. The burden is upon the state to prove that the individual in the courtroom is both the individual named in the indictment and the individual who committed the offense. The state failed in the latter. See McCowan v. State, 739 S.W.2d 652, 655 (Tex.App.—Beaumont 1987, pet. pending). Because the majority overrules these points of error, I respectfully dissent.